53 N.J. 248 (1969)
250 A.2d 11
DEPARTMENT OF HEALTH, STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
OWENS-CORNING FIBERGLAS CORPORATION, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued January 7, 1969.
Decided February 3, 1969.
*249 Mr. James Hunter, III argued the cause for appellant (Messrs. Archer, Greiner, Hunter & Read, attorneys; Mr. Charles Lee Harp, Jr., on the brief).
Mr. Joseph A. Hoffman, First Assistant Attorney General, argued the cause for respondent (Mr. Arthur J. Sills, Attorney General of New Jersey, attorney; Mr. Stephen Skillman, Deputy Attorney General, on the brief).
PER CURIAM:
Subsequent to the entry of the orders appealed from, the defendant brought itself into sufficient compliance. Despite this, the plaintiff presses its contention that the orders were valid when made and were properly upheld in the Appellate Division, and that the defendant's appeal should therefore now be rejected. We agree and affirm for the reasons expressed by Judge Goldmann in his comprehensive opinion for the Appellate Division, reported at 100 N.J. Super. 366 (App. Div. 1968).
Affirmed.
*250 For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, HALL and SCHETTINO  5.
For reversal  None.